Title: To Alexander Hamilton from Jean Baptiste de Ternant, 26 February 1793
From: Ternant, Jean Baptiste de
To: Hamilton, Alexander


Philadelphie 26 fevr. 1793 l’an 2 de la Répe. francaise
Le M. d. f. au secretaire de la trésorerie

J’ai l’honneur de vous addresser cy-jointe la copie d’une lettre du secretaire d’état, en vous priant de me faire connoitre à quelles époques le reste des trois millions mentionés dans cette lettre pourra etre acquitté par la tresorerie des Etats unis. Vous sentirez indubitablement, combien il importe au bien du service à effectuer avec ces fonds, que les payemens en soient immédiats ou au moins trés prochains.
